DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/125,762, filed 09/09/2018, claims foreign priority to CHINA 2016101406736 filed on 03/11/2016 and is a CIP of PCT/CN2017/076088 filed on 03/09/2017. 

Response to Amendment
This office action is in response to Applicant Arguments/Remarks Made in an Amendment submitted on 05/17/2021 for the set of claims submitted 11/17/2021 wherein claims 1-4, 7 and 8 are pending and ready for examination.  Claims 5 and 6 were previously canceled.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McAllister, U.S. Pub. No. 20070040684 A1, in view of Leek, U.S. Pub. No. 20130293244 A1, and evidenced by Wang, FDC1004: Basics of Capacitive Sensing and Applications, <https://www.ti.com/lit/an/snoa927/snoa927.pdf?ts=1612212843794&ref_url=https%253A%252F%252Fwww.google.com%252F>

Regarding independent claim 1 McAllister teaches:
	“- a processor; 
	- an object that can be simultaneously detected by a capacitive sensor and an RFID reader, wherein the object comprises a body made partially or entirely with an electrically poorly (McAllister, fig 1, remote, host or network computer would include a processor (¶ 0083) Encoder (30) consists of an RFID interrogator module” where “RFID interrogator” reads on “RFID reader,” “”methods of identifying objects using RFID transponders or wireless sensors, or both” implies capacitive sensing can be used to identify object (¶ 0032), wireless sensors can be used to detect a change in capacitance in order to determine proximity, (¶ 0059 -  0061),  fig 2, “RFID transponder” reads on “RFID tag,” “formed on a substrate that is often plastic such as Mylar®, polyester, or PET” reads on “made partially or entirely with an electrically poorly conductive material”
(¶ 0041), fig 3 clearly shows that “chip (56)” which reads on “RFID tag” is embedded in substrate, (¶ 0049 – ¶ 0052)); 	
	“said RFID reader, wherein upon the object being placed within detection range of the RFID reader, the RFID reader transmits an RF signal that passes through the electrically poorly conductive material to reach the RFID tag, detects the RFID tag, and transmits detected information to the processor” (McAllister, Encoder (30) contains “RFID interrogator module” which reads on “RFID reader” “RFID interrogator” and “RFID transponder”, which reads on “RFID tag” communicate with each other and remote computer (20) which would contain a processor (¶ 0014, );  	 
	McAllister does not teach:
	“- said capacitive sensor, wherein upon the object being placed within detection range of the capacitive sensor, the capacitive sensor detects the object through capacitive coupling, and transmits detected information to the processor;
	the RFID reader detects the object before, during or after the capacitive sensor detects the object; and  

	if the second capacitive coupling value is greater than the first capacitive coupling value, the processor is configured to derive that an external object has been in contact with the object; and 
	if the second capacitive coupling value is equal to the first capacitive coupling value, the processor is configured to derive that no external object has been in contact with the object.”	
	Leek teaches
	“- said capacitive sensor, wherein upon the object being placed within detection range of the capacitive sensor, the capacitive sensor detects the object through capacitive coupling, and transmits detected information to the processor” (Leek, fig 4, ¶ 0023-¶ 0025, 
¶ 0046, capacitive proximity sensors use capacitive coupling as evidenced by Wang, § 2 page 3 Capacitive Sensing – How it Works); 
	“the RFID reader detects the object before, during or after the capacitive sensor detects the object” (Leek, “the time period for measuring the capacitance of the capacitive proximity sensor can be selected” and “time period for readings of the received radio-frequency signal can be selected in accordance with a time interval suitable for determining the movement of a proximal object” implies the time frame the capacitive sensor and RFID reader to detect an object can be selected therefore RFID reader can be programmed to detect objects “before, during or after the capacitive sensor detects the object”): and 
	“upon the capacitive sensor having detected the object with the electrically poorly conductive material, a first capacitive coupling value is generated and transmitted to the processor; and wherein, upon an external object being in contact with the object while the object remains stationary, the capacitive sensor senses the external object through the electrically poorly conductive material, and a second capacitive coupling value is generated and transmitted to the processor; and 
	“if the second capacitive coupling value is greater than the first capacitive coupling value, the processor is configured to derive that an external object has been in contact with the object; and 
	“if the second capacitive coupling value is equal to the first capacitive coupling value, the processor is configured to derive that no external object has been in contact with the object” (Leek, capacitive sensor detects change in capacitance via RF signal (¶ 0003), capacitive sensor uses capacitive coupling (as evidenced by Wang, § 2 page 3 Capacitive Sensing – How it Works), coupling includes an indirect or direct electrical (including electromagnetic) connection, this would include RF (¶ 0009 line 9-16),  first capacitive value establishing baseline for no external object in contact with detector, newly received RF signals are compared to the baseline RF signal, changes between newly received RF signal and baseline signal indicate an object (object reads on “external object”) has been detected (fig 4, ¶ 0042-¶ 0046)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RFID commissioning system and method as disclosed by McAllister by including the detection of an external object as disclosed by Leek in Leek, ¶ 0002 line 9-10, ¶ 0003 line 1-3).

Regarding claim 2 McAllister as modified teaches:
	“the electrically poorly conductive material extends from one side of the body to another side of the body, through either the interior of the body or a surface of the body, for an object that is made partially with the electrically poorly conductive material” (fig 2, “RFID transponder” reads on “RFID tag,” “formed on a substrate that is often plastic such as Mylar®, polyester, or PET” reads on “made partially or entirely with an electrically poorly conductive material”(¶ 0041),  fig 3 clearly shows that ”chip (56)” which reads on “RFID tag” is embedded in substrate made of a dielectric material or ESD resistant material (¶ 0049 – 
¶ 0052)).  

Regarding independent claim 7 McAllister teaches:
	“An object detection method, comprising: 
	- placing, within detection range of a capacitive sensor, an object, wherein, the object comprises a body made partially or entirely with an electrically poorly conductive material, and an RFID tag embedded in the body” (McAllister, “methods of identifying objects using RFID transponders or wireless sensors, or both” implies capacitive sensing can be used to identify object (¶ 0032), wireless sensors can be used to detect a change in capacitance in order to determine proximity, (¶ 0059 -  0061), fig 2, “RFID transponder” reads on “RFID tag,” “formed on a substrate that is often plastic such as Mylar®, polyester, or PET” reads on “made partially or entirely with an electrically poorly conductive material”(¶ 0041),  fig 3 clearly shows that ”chip (56)” which reads on “RFID tag” is embedded in substrate, (¶ 0049 – 
¶ 0052));  
	“- placing, within detection range of an RFID reader, the object; 
	- transmitting, by the RFID reader, an RF signal that passes through the electrically poorly conductive material, detecting the RFID tag, and transmitting detected information to the processor” (McAllister, Encoder (30) contains “RFID interrogator module” which reads on “RFID reader” “RFID interrogator” and “RFID transponder”, which reads on “RFID tag” communicate with each other and remote computer (20) which would contain a processor 
(¶ 0014,); wherein, 
	McAllister does not teach:
	“- detecting the object by the capacitive sensor, and transmitting the detected information to a processor; 
	action of RFID reader detecting the object happens before, during or after the action of capacitive sensor detecting the object.”
	Leek teaches:
	“- detecting the object by the capacitive sensor, and transmitting the detected information to a processor” (Leek, fig 2, fig 4, ¶ 0023-¶ 0025, ¶ 0046,); 
	“action of RFID reader detecting the object happens before, during or after the action of capacitive sensor detecting the object” (Leek, “the time period for measuring the capacitance of the capacitive proximity sensor can be selected” and “time period for readings of the received radio-frequency signal can be selected in accordance with a time interval suitable for determining the movement of a proximal object” implies the time frame the capacitive sensor and RFID reader to detect an object can be selected therefore RFID reader can be programmed to detect objects “before, during or after the capacitive sensor detects the object”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RFID commissioning system and method as disclosed by McAllister by including a detection of an external object as disclosed by Leek in order solve the problem of “false positive proximal detections” which could lead to inventory problems causing an increase in expenditures of money and man-power, by using “material-discerning proximity sensing that includes an antenna that is arranged to radiate a radio-frequency signal.” (Leek, ¶ 0002 line 9-10, ¶ 0003 line 1-3).
	
Regarding claim 8 McAllister as modified does not teach:
	“- detecting the object by the capacitive sensor, wherein a first capacitive coupling value is generated and transmitted to the processor; 
	- placing an external object in contact with the object while the object remains stationary; 	- detecting, by the capacitive sensor, the external object through the electrically poorly conductive material, wherein a second capacitive coupling value is generated and transmitted to the processor; 
	- comparing, by the processor, the first capacitive coupling value with the second capacitive coupling value; 
	- deriving, by the processor, that the external object has been in contact with the object, upon the comparison result being that the second capacitive coupling values is greater than the 
	Leek teaches:	
	“- detecting the object by the capacitive sensor, wherein a first capacitive coupling value is generated and transmitted to the processor; 
	- placing an external object in contact with the object while the object remains stationary; 
	- detecting, by the capacitive sensor, the external object through the electrically poorly conductive material, wherein a second capacitive coupling value is generated and transmitted to the processor; 
	- comparing, by the processor, the first capacitive coupling value with the second capacitive coupling value; 
	- deriving, by the processor, that the external object has been in contact with the object, upon the comparison result being that the second capacitive coupling values is greater than the first capacitive coupling values; deriving, by the processor, that no external object has been in contact with the object, upon the two capacitive coupling values being equal” (Leek, capacitive sensor detects change in capacitance via RF signal (¶ 0003), capacitive sensor uses capacitive coupling (as evidenced by Wang, § 2 page 3 Capacitive Sensing – How it Works), coupling includes an indirect or direct electrical (including electromagnetic) connection, this would include RF (¶ 0009 line 9-16),  first capacitive value establishing baseline for no external object in contact with detector, newly received RF signals are compared to the baseline RF signal, changes between newly received RF signal and baseline signal indicate an object (object reads on “external object”) has been detected (fig 4, ¶ 0042- ¶ 0046)).  
Leek, ¶ 0002 line 9-10, ¶ 0003 line 1-3).
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McAllister as modified as applied to claim 1 above, and further in view of in further view of Chen, CN 201161737 Y.

Regarding claim 3 the McAllister as modified does not teach:
	“the body assumes a structure comprising two layers, and the RFID tag is placed between the two layers.” 
	Chen teaches:
	“the body assumes a structure comprising two layers, and the RFID tag is placed between the two layers” (Chen, fig 1 element 2,3, page 7 § Use For Invention ¶ 001 line 8-16, thermoset plastic (2) reads on the “two layers,” transmitting assembly (3) reads on “RFID tag”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RFID commissioning system and method as disclosed by McAllister by including the RFID transmitting assembly between two layers as disclosed by Chen in order to prevent the RFID sensing system from being dislodged from its intended position (Chen § Disclosure, page 6, ¶ 001 line 1-5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McAllister as modified as applied to claim 1 above, and further in view of Adams, U.S. Pat. No. 8,081,171 B2.
	
Regarding claim 4 the McAllister as modified does not teach:
	“the body assumes a pen structure comprising a nib and a holder, and wherein 
	the holder is controlled by hand and the nib is used in contact with a capacitance sensing surface.”
	Adams teaches:
	“the body assumes a pen structure comprising a nib and a holder, and wherein 
	the holder is controlled by hand and the nib is used in contact with a capacitance sensing surface” (Adams, figure 2 element 12,19, 20, nib (12), pen/reader combination (20) reads on “holder,” pressure sensor (19) uses capacitive sensing (col 2 line 7-15)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RFID commissioning system and method as disclosed by McAllister by including a pen as disclosed by Adams in order that “Once the digital information is stored in the digital pen it can be used for a wide, indeed almost infinite, variety of uses.” (Adams Col 1 line 55-56).

Response to Arguments
Applicant’s arguments (Remarks) filed on 05/17/2021 have been fully considered but they are not fully persuasive.

Regarding Remarks Related to the 35 U.S.C. § 103 Rejections, page 2-4 of applicant’s remarks.  Applicant argues that the materials “taught by McAllister are not electrically poorly conductive materials” (page 2, Remarks) and that “the range of resistivity of the electronically poorly conductive material in the present application is that ‘for a piece of such material with a length of one centimeter is about 104 ̴  106 ohms’” (page 3, Remarks).  
	Examiner respectfully disagrees.  Examiner would like to point out that neither claim 1 nor 7 claims the specific resistivity as “about 104 ̴  106 ohms.”  This resistivity is stated in the specification (¶ 0006) as pointed out by the applicant (page 3, Remarks) and not part of the claim language.  The MPEP states “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim” (see MPEP 2111.01 II).
	Examiner would also like to point out that McAllister teaches, in ¶ 0052, “an RFID transponder includes multiple layers of ESD resistant material” and in claim 25, “The RFID transponder of claim 24 further comprising an ESD-resistant encapsulation.”  As the applicant states “materials with a wide range of resistivity (103 to 1012 ohms/sq) may provide protection and prevention of ElectroStatic Discharge (ESD) (as taught at https://www.gotopac.com/art-es-resistivity”)” (page 2-3, Remarks).  Examiner notes that 104 ̴  106 ohms/sq (specification, ¶ 0006) is within the resistivity range of 103 to 1012 ohms/sq.
	Applicant also argues that “McAllister is irrelevant regarding how electronically poorly conductive material functions in capacitive sensing” (page 3, Remarks) and “it is clearly disclosed that ‘the object is made partially or entirely with an electrically poorly conductive material, which would enhance capacitive coupling between the object and the capacitive sensor and reduce shielding of radio frequency identification, and thus improve the detection sensitivity’ (para. [0004])’” and “’the electrically poorly conductive material exists in between RFID tags and an RFID reader, which however doesn’t block the RFID reader from detecting the RFID tags.  In other works, the electrically poorly conductive material doesn’t significantly screen the transmission of RF signals, and it is electrically conductive’ (para. [0006])” (page 3, Remarks).   
	Examiner respectfully disagrees.  Examiner would like to point out that neither claim 1 nor 7 claims “the object is made partially or entirely with an electrically poorly conductive material, which would enhance capacitive coupling between the object and the capacitive sensor and reduce shielding of radio frequency identification, and thus improve the detection sensitivity” or “the electrically poorly conductive material exists in between RFID tags and an RFID reader, which however doesn’t block the RFID reader from detecting the RFID tags.  In other works, the electrically poorly conductive material doesn’t significantly screen the transmission of RF signals, and it is electrically conductive.”  Both of these limitations are language from the specification and not part of the claim language.  The MPEP states “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.” (see MPEP 2111.01 II).
	Additionally, Examiner would like to point out that McAllister teaches “methods of identifying objects using RFID transponders or wireless sensors, or both” (¶ 0032, McAllister) where the wireless sensor detects a change in, among other things, capacitance in order to determine distance or a proximity of the object (¶ 0059-¶ 0061, McAllister).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gentile et al., U.S. Pub. No. 2015/0041616 A1, teaches automatic sensing methods and devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865
                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/14/2021